Title: To James Madison from William Lee (Abstract), 1 March 1805
From: Lee, William
To: Madison, James


1 March 1805, Bordeaux. “In one of my former letters I mentioned to you that I had refused to grant Gadiou & Co. of this City  a Consular Certificate which they demanded of me for a Vessel they had purchased here by virtue <o>f a power of Attorney from Joseph Kaumann of <N>ew York to James Dupy of Nantz. Mr Thos. Irwing who I believe is interested in the house of Podière & Co. <h>aving lately produced me a power and letter from the said Kaumann I with great reluctance granted him the Certificate of which the enclosed is a copy <a>nd the Vessel bearing it was immediately dispatched for New York as I supposed but I since learn she <we>nt into St. Sebastians in Spain where she is now fitting out as a privateer. Such impositions are <v>ery disagreeable and tend to bring my signature which has hitherto been much respected by the English into disrepute.
“Having understood that many Merchants in this City who could not procure Certificates for their Vessels of me were fitting out others at Marseilles and St Sebastians, I wrote Mr Cathalan and Mr Pinckney on th<e> subject and have the satisfaction to find that my Letters to the latter have had the desired effect by putting a stop to several expeditions unde<r> the American flag at St Sebastians. I could have wished however that M Pinckney had kept my name out of sight which would have prevented my being accused of going out of my District and interfereing, where I had no police.
“The ship Sheffield Capt. Cooper a regular registerd Vessel from Norfolk entered here on the 2d. Ulto. as a French bottom which could not well be done unless some Frenchman was interested in the profits and emolument<s> of the ship. This appears so contrary to the spirit of ou<r> Laws that I have thought it my duty to mention it.
“An attempt has lately been made here by a Chaignot and others to fit out a french Vessel with the papers of the ship Eagle of Philadelphia but through the address of a confidential broker I got possession of the papers and destroyed their plan. T[h]is affair I more particularly explained in my letters to the Secretary of the Treasury under date of the 25 Jany and 22 Ulto which I sent under cover to you.
“If you recollect Sir I had the honor of mentioning to you in my respects of the 11 Octr last that the Schooner Mary of Norfolk had been seized by the Custom house of this place. This Vessel has lately been sold by that administration and I am told will be fitted out under her old papers which I shall prevent if possible.
“Accompanying this you have two files of the moniteur containing the state of the Finances &c. &c. & merit your perusal.”
